Name: Council Regulation (EEC) No 990/84 of 31 March 1984 adjusting certain rules in the 1979 Act of Accession in respect of products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  prices;  Europe
 Date Published: nan

 16 . 4 . 84 Official Journal of the European Communities No L 103 / 21 COUNCIL REGULATION (EEC) No 990/84 of 31 March 1984 adjusting certain rules in the 1979 Act of Accession in respect of products processed from fruit and vegetables granted in Greece shall be fixed on the following basis :  when the aid is first fixed, by taking into account the difference between the minimum price for the raw material applying in Greece and the third-country price , adjusted on a flat-rate basis at the raw material stage ,  at subsequent fixings , by taking into account the amount of aid fixed for the previous marketing year, adjusted to take account of the level of the minimum price applying in Greece for the marketing year concerned, the third-country price and , if necessary , any change in the processing costs obtaining in Greece assessed on a flat-rate basis . However , the third-country-price factor shall be replaced :  by a price based on the Community market price, the price trend and the outlets available on the Community market in cases where the volume of imports makes the third-country price unrepresentative ,  by the minimum import price where one is fixed . The aid thus calculated may not, however, exceed the Community aid granted in the Community of Nine . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular Article 72 (2 ) thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas Article 103 (3 ) of the 1979 Act of Accession lays down rules for the calculation of Community aid granted in Greece for certain products processed from fruit and vegetables ; Whereas Council Regulation (EEC) No 516 /77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ( 3 ) has been amended by Regulation (EEC) No 988 / 84 ( 4 ), which makes certain changes to the system for calculating production aid in the sector in question; Whereas , in accordance with Article 72 (2 ) of the 1979 Act of Accession, the changes necessary as a result of the amendments to Regulation (EEC) No 516 /77 should be made to the rules contained in Article 103 (3 ) of the said Act , HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 103 ( 3 ) of the 1979 Act of Accession , the amount of Community aid Article 2 This Regulation shall enter into force at the beginning of the 1983 / 84 marketing year for each of the products concerned . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (*) OJ No C. 94 , 8 . 4 . 1983 , p. 9 . ( 2 ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal ). ( 3 ) OJ No L 73 , 21 . 3 . 1977 , p. 1 . ( 4 ) See page 11 of this Official Journal .